Notice of AIA  Status
The present application, filed on or after March 16, 2013, was examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
Reasons for Allowance
The following is Examiner’s statement of reasons for allowance: 
Independent claim 1, and its dependent claims, are drawn to the general notion of a level shifter for a display device. 
 Independent claim 12, and its dependent claims, are drawn to the general notion of a display device containing a claim 1 level shifter. 
Even though all of the features as claimed in the instant application were available in the prior art, of particular significance is that no single prior art reference or reasonable combination of prior art references was found to disclose all of the following elements, thereby distinguishing the instant application’s claimed subject matter over the prior art references of record.  
The particularly-significant, distinguishing structural and functional features are a level shift circuit between a display control circuit and a display driver circuit, the level shifter containing a control circuit driving both a pull-up transistor drive circuit and pull-down transistor drive circuit, wherein the pull-up transistor drive circuit output signal and the pull-down transistor drive circuit output signal are controlled during the state transition period to have a variable slew rate, when these structural and functional 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”. 

Conclusion
References found pertinent to the instant Office Action but not cited in rejection are collected in the attached PTO-892 form and described below: 
Sasada, Masahiko et al., US 20050134533 A1, describes a level shift circuit between a display control circuit and a display driver circuit, and also describes a need to properly control a push-pull driver stage, but Sasada does not describe controlling the slew rates of the signals driving the gates of the pull-up and pull-down driver transistors as a form of the proper control; 
Senda; Michiru et al., US 20070279093 A1 describes a level shift circuit between a display control circuit and a display driver circuit, and also describes a need to properly control a push-pull driver stage, but Senda does not describe controlling the slew rates of the signals driving the gates of the pull-up and pull-down driver transistors as a form of the proper control; 
Yeo; Jang-Hyun et al., US 20080136756 A1, describes a level shift circuit between a display control circuit and a display driver circuit, the level shifter containing a control circuit driving a pull-up transistor and a pull-down transistor in an output stage, 
Jung; Haeyoon et al., US 20180114500 A1, describes a level shift circuit between a display control circuit and a display driver circuit, the level shifter containing a control circuit driving a pull-up transistor drive circuit and a pull-down transistor drive circuit, each of which respectively drives a pull-up transistor and a pull-down transistor, but Jung does not describe controlling the slew rates of the signals driving the gates of the pull-up and pull-down driver transistors; 
Lee; Youngjang, US 20180151125 A1, describes a level shift circuit between a display control circuit and a display driver circuit, the level shifter containing a control circuit driving a pull-up transistor and a pull-down transistor in an output stage, but Lee does not describe controlling the slew rates of the signals driving the gates of the pull-up and pull-down driver transistors; 
Wu; Yuan-Liang, US 20190197972 A1, describes a level shift circuit between a display control circuit and a display driver circuit, however Wu does not describe controlling a slew rate of each signal driving a gate of a pull-up and a pull-down driver transistor; 
Timonen; Juha S. et al., US 8416006 B1, describes a level shift circuit for a display, and describes a control circuit driving both a pull-up transistor drive circuit and a pull-down transistor drive circuit, but Timonen does not describe controlling the slew rates of the signals driving the gates of the pull-up and pull-down driver transistors. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571 272 2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael J Eurice/Primary Examiner, Art Unit 2693